      Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 1 of 9 PageID #:1180



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 NATHANIEL PHILLIPS,
                                                       Case No. 1:17-cv-08882
      Plaintiff,

 v.                                                     Judge: Honorable Jeffrey T. Gilbert

DOVENMUEHLE MORTGAGE, INC.;
NEIGHBORHOOD LENDING SERVICES,
INC.; TRANSUNION, LLC; and EQUIFAX
INFORMATION SERVICES, LLC,

      Defendants.


  PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO COMPEL DISCOVERY

         Plaintiff, NATHANIEL PHILLIPS, for his reply in support of his motion to compel

discovery from Defendant Dovenmuehle Mortgage, Inc. (“DMI”) states as follows:

                                I.      Introduction

         Despite DMI’s counsel’s representation at the last status hearing of December 6, 2018 (and

presentment of Plaintiff’s Motion to Compel) that he believes the discovery issues would be

resolved in upcoming weeks, DMI’s Response to Plaintiff’s Motion to Compel (“DMI’s

response”) paints an entirely different picture. Indeed, DMI continues to evade its responsibilities

under Rule 34, fails to provide any certification of its purported searches for information, and flat

out refuses to provide documentation that is highly necessary with regards to the claims and

defenses in this case.

                                II.     Argument

         A. DMI continues to ignore the requirements of FRCP 34

         Federal Rule of Civil Procedure 34, in relevant part, states:



                                                   1
    Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 2 of 9 PageID #:1181



         (a) IN GENERAL. A party may serve on any other party a request within the scope
         of Rule 26(b):
            (1) to produce and permit the requesting party or its representative to inspect,
         copy, test, or sample . . . items in the responding party's possession, custody, or
         control [.] (emphasis added) (deletions made).

         As such, the inquiry is not just whether information is within the responding party’s

possession, but also whether it is within a responding party’s custody or control. 1Indeed, the first

time DMI has made any representation that it produced anything within it custody or control, (not

simply just in its possession) was in DMI’s Response. There DMI claims that it “produced all

emails within its custody and control on November 19, 2018.” Otherwise, even after the filing of

Plaintiff’s Motion, DMI defiantly continues to ignore both FRCP 34 and Plaintiff’s Motion, only

referencing documents that it possesses.

                  i.       Dialer Records

         Rather than provide any explanation as to why dialer records from 2009 to 2016 were not

produced, DMI, for the first time, only responds that its “Avaya phone system does not store a list

of the numbers dialed and is unable to produce the information sought by Plaintiff.” See DMI’s

Response, pg. 2. Such representation then begs the question, “if DMI produced dialer records from

2016 through the present, then how is it that DMI’s system can’t store numbers?” Plaintiff is at a

loss as to why DMI can produce some dialer records, but not others. DMI should be required to

provide some sort of explanation.

         DMI also argues that a description of each phone call is provided in DMI’s servicing notes.

Plaintiff understand this statement to mean that because DMI has produced its servicing notes, it

should not be required to produce dialer records and/or that Plaintiff simply doesn’t need dialer

records. First, as Plaintiff as made clear in his Motion, a portion of the DMI’s servicing notes


1
 Plaintiff has cited supporting case law in his Motion to Compel (“Plaintiff’s Motion.) See pgs. 7-8 of Plaintiff’s
Motion.

                                                          2
     Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 3 of 9 PageID #:1182



appear to be missing. As such, any records of calls within the time frame of the missing notes

would also be missing. Secondly, dialer records provide a line-by-line itemization of each call

while the servicing notes do not. Dialer records also provide additional information such as certain

codes that Plaintiff will depose DMI about. So that the Court can visualize the difference between

the servicing notes and dialer records, Plaintiff attaches both documents to this brief. 2 Attached

as Exhibit A are the produced dialer records and attached as Exhibit B are the produced servicing

notes. In short, DMI should either produce the rest of the dialer records or provide a certified

statement as to the reasons why it cannot.

                   ii.      Call Recordings

         The content of conversations between Plaintiff and DMI is undoubtedly essential to

Plaintiff’s claims. But in continuing to skirt its Rule 34 obligations, DMI continues to speak only

in terms of recordings “. . . in DMI’s possession,” making no mention of recordings that might

be in its custody or control. See DMI’s Response, pg. 3. DMI also states that it has been working

“diligently and continuously to confirm it has no access to further call recordings, and believes

that it does not.” Considering Plaintiff issued his discovery requests back on June 12, 2018, it is

quite troubling that DMI still cannot definitively advise Plaintiff and this Court whether or not it

has produced all call recordings. The record reflects hundreds of phone calls made by DMI to the

Plaintiff. The produced servicing notes and dialer records reflect evidence of multiple phone

conversations between DMI and Plaintiff, for which DMI has not produced corresponding

recordings. DMI should be required to provide the rest of the call recordings or provide a certified

statement as to the search it has conducted and the reasons why it cannot produce the rest of the

recordings.


2
  Since there is a protective order in place, Plaintiff will not file Exhibits A and B. Rather, Plaintiff will include
them in the courtesy copies that will be delivered to the Court.

                                                            3
       Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 4 of 9 PageID #:1183




                 iii.    Missing Account Notes and Emails

          Ten months of account (or servicing) notes are missing from DMI’s production. No

explanation is given. DMI should be required to certify that there are no more servicing notes or

produce the missing account notes.

          DMI states that it is “not withholding any non-privileged emails.” DMI should be required

to certify that there are no more emails, and since Plaintiff is learning for the first time from DMI’s

Response that there may be privileged emails, DMI should also be required to submit a privilege

log.

                 iv.     All above categories

          As to all the above categories, courts can certainly require parties to provide a certification

in such situations. See Makowski v. Smith Amundsen, LLC, 2010 U.S. Dist. Lexis 81353 (N.D. Ill.,

Aug. 11, 2010) (granting in part Defendants’ Motion to Compel by requiring the Plaintiff to either

provide supplemental responses by a certain date or providing a certification that Plaintiff’s

responses to the discovery requests are complete).

          Moreover, in Craftwood Lumber Co. v. Interline Brands, Inc., No. 11 C 4462, 2013 U.S.

Dist. LEXIS 127723 (N.D. Ill. Aug. 29, 2013), the Court stated that Rule 34 required defendant to

provide a statement that a diligent search and reasonable inquiry be made in an effort to locate the

item requested and the reason why defendant is unable to comply – “ . . .e.g., the document never

existed; has been lost or stolen; was inadvertently destroyed; or is not in [defendant’s]

possession, custody or control.”          See, e.g., Searock v. Stripling, 736 F.2d 650 (11th Cir.

1984); Dunn v. Trans World Airlines Inc., 589 F.2d 408 (9th Cir. 1978). Similarly, here, DMI

should either provide the requested information or certify the reasons that it cannot.



                                                    4
    Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 5 of 9 PageID #:1184



       B. DMI is Obligated to Produce Pattern Evidence

       As a preliminary matter, DMI insists that Plaintiff is seeking the production of “prior

consumer lawsuits, complaints, administrative orders, and other public documents” and further

goes on to say that “[the] request should be rejected because such documents are publically

available. . .” (omissions made). See DMI’s Response, p. 3-4. However, Plaintiff can only assume

that DMI knows that such a statement is not true. Plaintiff is not seeking documents. To be clear,

per DMIs’ request, Plaintiff has twice narrowed his discovery requests.        Initially, Plaintiff

requested the above documents showing instances of similar conduct against DMI as alleged in

this case. DMI objected. Then Plaintiff requested documentation only in instances where DMI was

found liable. DMI objected. Then, Plaintiff requested that DMI simply identify the cases and

advising that he will pull the cases himself. See Plaintiff’s Motion, pgs. 5-6. For example, DMI

cites to Sabratek Liquidating LLC v. KMPG LLP, 2002 U.S. Dist. LEXIS 7483 (N.D. Ill., Apr. 25,

2002), in support of its argument. But the Plaintiff in Sabratek requested documents concerning

other lawsuits which involved defendants. Plaintiff makes no such request here. Sabratek is

inapplicable.

       Plaintiff also cites to Federal Rule of Civil Procedure 26 in making the argument that

Plaintiff may obtain himself “from other source that is more convenient, less burdensome, or less

expensive.” First, Rule 26(b)(2)(C)(i) requires that the Court first determine that Plaintiff can

obtain the requested discovery from a source that is more convenient, less burdensome, or less

expensive. No such determination has been made. And, here, while DMI cites to certain “choice”

words from Rule 26, it does not advance any argument as to what that source would be and why

obtaining discovery from that source would be more convenient, less burdensome, or less

expensive. Similarly, DMI claims that the information sought is equally accessible to Plaintiff.



                                                5
    Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 6 of 9 PageID #:1185



Plaintiff disagrees. While DMI claims for the first time that it does not maintain a “complete

internal record of the nature of all matters filed against DMI. . .,” it can only be expected that since

DMI had direct involvement in prior cases evidencing similar conduct, it would be in a much better

position to simply identify (not produce documents) of those past instances of similar conduct. It

can only be presumed that someone at DMI should be able to provide some kind of information.

Instead, DMI has chosen to make blanket objections and refuses to provide any information.

       DMI also relies on Bey v. O'Donnell, No. 13-CV-952-JPS, 2014 U.S. Dist. LEXIS 75335

(E.D. Wis. June 3, 2014) where an inmate-plaintiff’s motion to compel seeking a list of cases was

partially denied. However, Bey is distinguishable and perhaps even supports Plaintiff’s position.

In Bey, Court did not allow discovery of a list of cases brought against Defendant and information

about the allegations of those suits because the Court found that the information could be obtained

from some other source that is more convenient, less burdensome, or less expensive. The Court

relied on defendants’ suggestion the information was readily available in the jail’s library. Bey at

*9. Here DMI offers no such alternative source. Moreover, in Bey the defendants did provide

docket sheets from PACER and CCAP of cases alleging similar conduct. Bey at *8. Here, DMI

has provide nothing. Finally, in Bey the Court partially granted Plaintiff’s motion to compel,

ordering Defendants to produce a list of complaints received and reviewed by certain defendants

as well as the dates they were filed, the names of the defendants involved and what capacity they

were involved, and explain the resolution of the complaints. Bey at *3. On the other hand, DMI

has produced no evidence of prior conduct.

       In sum, DMI is obligated to produce pattern evidence for at least three reasons: (1) Plaintiff

has an ICFA claim which allows for punitive damages. In order to obtain punitive damages,

Plaintiff must show a pattern and practice of conduct on the part of DMI that is similar to the



                                                   6
     Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 7 of 9 PageID #:1186



conduct alleged in the Complaint; (2) Plaintiff has a RESPA claim, a portion of which also requires

Plaintiff to show a pattern and practice of noncompliance by DMI3; and (3) In its Answer to the

Complaint, DMI has denied that there exists a pattern and practice of similar conduct in response

to both the ICFA and RESPA claims. See Plaintiff’s Complaint, ¶179, ¶ 198, ¶ 204, ¶212, and ¶

213. As such, Plaintiff and DMI are at issue as to this point and discovery into pattern evidence is

warranted.

         C. DMI is Obligated to Produce Its Financial Information

         Contrary to what DMI says, Plaintiff requires DMI’s financial records not for the sole

purpose of determining punitive damages, but because Plaintiff has filed a multiple count

complaint making serious allegations regarding DMI’s conduct for which Plaintiff believes DMI

will ultimately be held liable. Plaintiff also seeks statutory damages, actual damages, attorney fees

and costs – again, not simply punitive damages. Furthermore, despite DMI’s assertion, Plaintiff

has never “conceded that his requests as to DMI’s financial records have nothing to do with the

claims or defenses.” See DMI’s Response, pg. 6.

         Next, DMI purports to be concerned about producing confidential and sensitive financial

information, but there is a protective order in place which should alleviate the concern. And

despite DMI’s claim that Plaintiff should be able to determine what DMI can afford to pay from

the two documents that is submitted, quite the contrary is true. The documents submitted provide

no information regarding DMI’s assets or liabilities. For the Court’s review, Plaintiff attaches

these document as Exhibit C. 4 Moreover, in good faith, Plaintiff narrowed his request for financial




3
 In its Response, DMI entirely ignores Plaintiff’s argument as to the RESPA claim. See Plaintiff’s Motion, p.8.
4
 Since there is a protective order in place, Plaintiff will not file Exhibit C. Rather, Plaintiff will include it in the
courtesy copies that will be delivered to the Court.


                                                             7
    Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 8 of 9 PageID #:1187



information. See Plaintiff’s Motion, pg. 5. Despite doing so, DMI refuses to provide the necessary

information.

        In further support of its arguments, DMI cites to Lanigan v. Babusch, No. 11 C 3266, 2011

U.S. Dist. LEXIS 124416 (N.D. Ill. Oct. 27, 2011). But Lanigan does not help DMI. While

Lanigan actually supports the proposition that a party’s net worth is discoverable where punitive

damages are at issue, as stated above, Plaintiff seeks other types of damages in his Complaint. See

Challenge Aspen v. King World Prods. Corp., 2001 U.S. Dist. LEXIS 18357, 2001 WL 1403001,

at * 3 (N.D. Ill. Nov. 9, 2001). In Lanigan, the Court stated a party cannot “merely rely on broad,

conclusory allegations in the complaint” in order to compel discovery of a party’s net worth

Salstone v. Gen. Felt Indus., 1986 U.S. Dist. LEXIS 17163, 1986 WL 13738, at *2 (N.D. Ill. Dec.

4, 1986); see Chenoweth v. Schaaf, 98 F.R.D. 587, 589 (W.D. Pa. 1983). Instead, “[t]he complaint

must allege a set of circumstances which will demonstrate . . .at least a real possibility that punitive

damages will be at issue.” Lanigan at *10. Here, Plaintiff has just done that. For example, in his

Complaint, Plaintiff has alleged the following:

       Mortgage Defendants failed to acknowledge the 2010 loan modification, and
       instead, treated first mortgage as if it was in default.

       Mortgage Defendants failed to correctly apply payments pursuant to the 2012 loan
       modifications for first and second mortgage, and instead, treated the first mortgage
       as if it was in default.

       Mortgage Defendants’ actions are immoral and oppressive because misapplying
       payments, wrongfully deeming Plaintiff in default, and prosecuting a wrongful
       foreclosure amounts to an extreme undue hardship to borrower.

       Mortgage Defendants’ actions, in causing to be placed numerous collection calls to
       Plaintiff’s cellular telephone to collect monies not owed despite Plaintiff’s repeated
       demands that it stop doing, are oppressive. See Plaintiffs’ Complaint, ¶ 199- 202.

Plaintiff has further alleged:

        Mortgage Defendants following actions were deceptive: (i) attempting to collect

                                                   8
    Case: 1:17-cv-08882 Document #: 93 Filed: 01/10/19 Page 9 of 9 PageID #:1188



       and foreclose upon a debt that was not in default; (ii) sending statements and notices
       claiming the subject loans were past due, when they were not; (iii) making
       misrepresentations of fact regarding the status of the subject loan and the payment
       history; (iv) and making phone calls to Plaintiff designed to collect monies that
       were not owed.

       Mortgage Defendants’ actions in mailing a barrage of letters and statements to
       Plaintiff stating that he was behind on his mortgage payments when, in fact, he was
       not, are also immoral and oppressive.

       Mortgage Defendants’ above conduct also constitutes misrepresentation; Mortgage
       Defendants misrepresented to Plaintiff that his account was consistently past due
       when, in fact, Plaintiff paid ahead.

       Mortgage Defendants made material misrepresentations regarding the amounts due
       under the loan and how Plaintiff’s payments were applied.

       Due to the misrepresentations, Plaintiff was unable to determine why he was
       consistently deemed in default. See Plaintiffs’ Complaint, ¶ 205-209.


       The above allegations are specific and provide a set of circumstances which demonstrate

the punitive damages will be at issue. As such, as did co-defendant NLS, DMI must submit its

financial information.

       WHERFORE, Plaintiff NATHANIEL PHILLIPS prays for an Order compelling the

responses to discovery as set forth in Plaintiff’s motion and in the reply in support thereof, any

appropriate sanctions, costs and fees, and any other relief this Court deems just and equitable.


Dated: January 10, 2019                              Respectfully Submitted,

                                                     /s/ Majdi Y. Hijazin
                                                     Majdi Y. Hijazin, Of Counsel
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, Illinois 60148
                                                     Phone: (630) 575-8181
                                                     Fax: (630) 575-8188
                                                     mhijazin@hijazinlaw.com



                                                 9
